Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/02/22 regarding application 16/505,648, in which claims 1, 8, and 15 were amended were amended and claim 19 was cancelled. Claims 1, 3, 4, 7, 8, 10, 11, and 14-18 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 103 rejections of claims 1, 3, 4, 7, 8, 10, 11, 14-18 based on Lyman, Silveira Ocampo, Cooker, and Mont-Reynaud, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 10, 11, and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 15 is Lyman et al. (2015/0220513). Lyman discloses a response method, wherein the method comprises: receiving voice information sent through a client by a user (using microphone 234 to collect the user’s speech, [0036], which is received as a voice message, [0046]); determining, based on the voice information, an output user category to which the user belongs, wherein voices and voice parameters matching user categories are pre-stored (identifying an age group of the user by analyzing the linguistics patterns, [0008], the first communication module may initially use Mountain West Jargon, suggesting that it is pre-stored, [0042], and words associated with a particular age group are identified, [0041]); and using a voice matching the output user category to respond to the voice information (the natural language communication may adapt to linguistic patterns of the user by using slang words or colloquialisms associated with the user’s age group, [0057]). 

However, the prior art including Lyman do not fairly teach or suggest “… analyzing semantics of the voice information; acquiring a plurality of pieces of chat information from Internet; determining, from the plurality of pieces of chat information, conversation information including semantics identical to the semantics of the voice information; extracting a response from the conversation information; and playing the response using the voice.”

Zhou (2013/0304730) discloses use of a corpus of documents including available log files of chat room messages which are used to train a QA system (see [0019]). Thus while use of chat information from the Internet was known at the time in natural language response systems, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the Lyman, Silveira Ocampo, and Cooper combination with Zhou to somehow result in “…determining, from the plurality of pieces of chat information, conversation information including semantics identical to the semantics of the voice information; extracting a response from the conversation information; and playing the response using the voice.” Therefore, the subject matter of each of amended independent claims 1, 8, and 15 is considered new and non-obvious.

Dependent claims 3, 4, 7, 10, 11, 14, and 16-18 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                 06/14/22